ORDER
PER CURIAM.
Defendant appeals his conviction by jury of offering violence by an inmate, § 217.-385, RSMo Cum.Supp.1989, and the denial of postconviction relief after an evidentiary hearing. We affirm. The judgments are based upon findings of fact that are not clearly erroneous and no error of law appears. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order pursuant to Rules 30.25(b) and 84.16(b)